COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-16-00473-CV


In the Interest of D.M., M.M., and        §    From the 323rd District Court
M.M., Children
                                          §    of Tarrant County (323-101474-15)

                                          §    March 30, 2017

                                          §    Opinion by Justice Gabriel

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the trial court’s

order is affirmed.

                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Lee Gabriel
                                          Justice Lee Gabriel